744 So. 2d 1159 (1999)
Alfonso Detroy PONTON, Appellant,
v.
Michael W. MOORE, Secretary, Department of Corrections, Appellee.
No. 97-2022.
District Court of Appeal of Florida, First District.
October 29, 1999.
*1160 Alfonso Detroy Ponton, pro se.
Robert A. Butterworth, Attorney General and Anthony W. Garcia, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Alfonso Detroy Ponton appeals a final order dismissing his petition for writ of mandamus which challenged a prison disciplinary proceeding. The trial court dismissed appellant's petition because appellant failed to comply with a case management order mandating the filing of the indigency affidavit and related papers required by section 57.085, Florida Statutes (Supp.1996). Attaching correspondence from prison officials, appellant contends he timely turned the required documents over to prison officials, but for reasons unknown to him, the papers were not forwarded to the court.
As a prisoner, appellant is entitled to the benefits of the "mailbox rule." Haag v. State, 591 So. 2d 614, 617 (Fla.1992)(pleading deemed filed when inmate turns document over to prison officials for processing). Accordingly, this cause is remanded to the trial court for an evidentiary hearing to determine whether appellant timely delivered his insolvency documents to prison officials, see Hett v. Madison Mut. Ins. Co., Inc., 621 So. 2d 764, 766 n. 2 (Fla. 2d DCA 1993), and, if the required documents were timely delivered to prison officials, to afford appellant an opportunity to re-file the required insolvency papers. See Masiello v. Moore, 739 So. 2d 1196 (Fla. 1st DCA 1999); Marquart v. Florida Parole Comm'n, 701 So. 2d 674 (Fla. 1st DCA 1997).
REVERSED and REMANDED.
WEBSTER, DAVIS AND VAN NORTWICK, JJ., CONCUR.